DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/26/2021.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Applicant respectfully disagrees. Choi teaches that two distinct image signal processors (ISP) are necessary to process multiple image streams. For example, paragraph [0041] of Choi specifically states that the inventive concept of Choi will include two or more ISPs capable of independent operation with respect to simultaneous processing of multiple image streams.
Hayashi and Tokunaga fail to disclose or suggest two or more distinct ISPs. Therefore, it would not have been obvious to modify the combination of Hayashi and Tokunaga because one of ordinary skill in the art at the time of the effective filing date would have no reasonable expectation of success in using a low-resolution preview 
Examiner’s Response: Examiner respectfully disagrees. Choi discloses the use of two ISPs to process multiple image streams to create a low-resolution preview image and a high-resolution captured image to reduce the amount of processing required for the preview image and so that power consumption may be decreased, and since time-division processing is not performed on images having different resolution, easiness of an image processing control may be improved (Choi, Paragraph 0052). Therefore, to include these features into the combination of Hayashi and Tokunaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hayashi and Tokunaga with the use of two ISPs as well.

Applicant’s arguments with respect to claims 1-2, 8-9, 12-13, 15, 17-19 and 21-22 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 07/26/2021, which .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (US 2014/0071324 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 1, Tokunaga et al. (hereafter referred as Tokunaga) teaches a control apparatus (Tokunaga, Figs. 1-3) comprising: 
a processing unit (Tokunaga, Fig. 3 Controller 130 and Image processor 122) configured to 

receive a first instruction to perform the still image capture process (Tokunaga, Fig. 4, Blocks S430, Paragraph 0059), and 
output a second instruction (Tokunaga, Fig. 3, Control from the Controller 130 and Image processor 122 to the LCD monitor to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text (Tokunaga, Fig. 5A, progress bar 602, Paragraph 0072); and 
a display control unit configured to 
control a display unit to display a through image based on the data processed by the processing unit (Tokunaga, Fig. 4, Blocks S426-S429 and S443, Fig. 5A), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Tokunaga, Fig. 4, Blocks S443, Fig. 5A),
wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data (Tokunaga, Figs. 5A and 6, Through image, Paragraph 0036) and second data (Tokunaga, Figs. 5B and 6, review image/“image data for recording”, Paragraph 0036), the first data and the second data being based on the pixel signals output from the plurality of pixels (Tokunaga, Paragraph 0034), and 

However, Tokunaga does not teach first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tokunaga with the method of using a low-resolution preview image and a high-resolution captured image and separate processing (including two ISPs) as seen in Choi to reduce the amount of processing required for the preview image and so that power consumption may be decreased, and since time-division processing is not performed on images 
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 9, the combination of Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a moving image (Tokunaga, Fig. 5A, Progress bar 602 is a moving image.).

Regarding claim 12, the combination of Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time equivalent to an exposure time (Tokunaga, Figs. 6-9, The time of “shooting image” is interpreted as an exposure time. Since the progress bar is displayed for a time longer than the exposure time, the non-text mark is displayed for a time equivalent to the exposure time.).

Regarding claim 22, the combination of Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the data is data of a single non-panoramic still image (Tokunaga, Fig. 4, Blocks S426 and S433, Each captured frame is a single non-panoramic still image), wherein the non-text mark is superimposed on a portion of the through image, and wherein the portion of the through image is less than an entirety of the through image (Tokunaga, Fig. 5A).

Claims 1-2, 8, 15, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2012/0105682 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 1, Hata et al. (hereafter referred as Hata) teaches a control apparatus (Hata, Figs. 1 and 2) comprising: 
a processing unit (Hata, Fig. 2, digital processing circuit 3 and CPU 5) configured to 
perform a still image capture process (Hata, Fig. 13, Paragraphs 0066-0068, The panoramic image pickup process is the still image capture process.) by processing data based on pixel signals output from a plurality of pixels (Hata, Fig. 2, CCD 1, Paragraph 0034, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion), 
receive a first instruction to perform the still image capture process (Hata, Fig. 13, Block S21, Paragraph 0066), and 
output a second instruction (Hata, Fig. 3, Control from the CPU 5 to the LCD 9 or Display Processing Circuit 8 to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction (Hata, Fig. 14, Block S240, Paragraph 0071, Fig. 5, Guide images 102 to 104 and guide images 112 to 114, Paragraph 0073), the non-text mark indicating a performance of the still image capture process and not associated with any displayed text (Hata, Figs. 5-9, The non-text mark indicates a performance of the still image capture process.); and 

control a display unit to display a through image based on the data processed by the processing unit (Hata, Paragraphs 0065 and 0068, the displayed “image that CCD 1 is picking up” is the through image.), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Hata, Fig. 5, Guide images 102 to 114, Fig. 14, Block S240, Paragraphs 0068 and 0073).
wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data, the first data based on the pixel signals output from the plurality of pixels (Hata, Paragraph 0071, Displayed image picked up by CCD), and 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Hata, Paragraph 0071, Displayed image picked up by CCD).
However, Hata does not the processing unit is further configured to process first data transmitted at a first data density and second data transmitted at a second data density different from the first data density, the second data being based on the pixel signals output from the plurality of pixels.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hata with the method of using a low-resolution preview image and a high-resolution captured image and separate processing (including two ISPs) as seen in Choi to reduce the amount of processing required for the preview image and so that power consumption may be decreased, and since time-division processing is not performed on images having different resolution, easiness of an image processing control may be improved (Choi, Paragraph 0052).
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Hata and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed at each of four corners of the display unit (Hata, Fig. 5, Guide images 102 to 114).



Regarding claim 15, the combination of Hata and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein, in a continuous imaging mode that continuously captures a plurality of images, the non-text mark is displayed at a start and an end of continuous imaging (Hata, Fig. 13, Blocks, S22-S24, The panoramic image pickup mode continuously captures a plurality of images for display or panoramic image generation.).

Regarding claim 22, the combination of Hata and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the data is data of a single non-panoramic still image (Hata, Paragraph 0038, Each capture by the image sensor is a single non-panoramic still image.), wherein the non-text mark is superimposed on a portion of the through image, and wherein the portion of the through image is less than an entirety of the through image (Hata, Figs. 6-7).


Claims 1-2, 8, 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US 2002/0196348 A1) in view of Choi et al. (US 2015/0237280 A1).


Regarding claim 1, Kubo teaches a control apparatus (Kubo, Fig. 1) comprising: 
a processing unit (Kubo, Fig. 1, signal processing part 26 and CPU 30) configured to 
perform a still image capture process (Kubo, Fig. 4) by processing data based on pixel signals output from a plurality of pixels (Kubo, Fig. 1, image pickup device 16, Paragraphs 0011 and 0045), 
receive a first instruction to perform the still image capture process (Kubo, Paragraphs 0053-0054), and 
output a second instruction (Kubo, Fig. 1, Control from CPU 30 to Display device 34 to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text (Kubo, Fig. 4, image 40, Paragraph 0066); and 
a display control unit (Kubo, Fig. 1, Display device 34) configured to 
control a display unit to display a through image based on the data processed by the processing unit (Kubo, Paragraph, 0052), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Kubo, Fig. 4, image 40, Paragraph 0066),
wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data (Kubo, Fig. 4, Movie display, Paragraph 0052) and second data (Kubo, Fig. 4, Movie Recording, Paragraph 0062), the first data and the second data being based on the pixel signals 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Kubo, Fig. 4, Paragraph 0052).
However, Kubo does not teach first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kubo with the method of using a low-resolution preview image and a high-resolution captured image and separate processing (including two ISPs) as seen in Choi to reduce the amount of processing required for the preview image and so that power consumption 
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Kubo and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed at each of four corners of the display unit (Kubo, Fig. 4, image 40, Paragraph 0066).

Regarding claim 8, the combination of Kubo and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a still image (Kubo, Fig. 4, image 40, Paragraph 0066).

Regarding claim 13, the combination of Kubo and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time (Kubo, Fig. 4, non-text mark is displayed for two VD periods and the exposure time is one VD period.).

Claim 1, 9, 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0204243 A1) in view of Tokunaga et al. (US 2014/0071324 A1) in view of Choi et al. (US 2015/0237280 A1).

a processing unit (Hayashi, Fig. 1, Control Unit 1 and Development Processing Section 6) configured to 
perform a still image capture process (Hayashi, Fig. 3, Blocks A10-A17) by processing data based on pixel signals output from a plurality of pixels (Hayashi, Imaging Section 5, Paragraphs 0033-0034, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion.); and 
receive a first instruction to perform the still image capture process (Hayashi, Fig. 3, Block A10); and 
output a second instruction (Hayashi, Fig. 1, Control from the Control Unit and Development Processing Section to the display panel to display the mark and through image is the second instruction) to display a mark in response to receiving the first instruction, the mark indicating a performance of the still image capture process (Hayashi, Figs. 8C and 8E-8F, “Development-Incomplete image”, Paragraph 0071-0073);
a display control unit (Hayashi, Fig. 1, Control Section 1) configured to 
control a display unit (Hayashi, Fig. 1, Control Section 1) to display a through image based on the data processed by the processing unit (Hayashi, Fig. 8, Paragraphs 0030, 0036 and 0071, The “live view” is the through image.), and
 control the display unit to display the mark in response to receiving the second instruction (Hayashi, Figs. 8C and 8E-8F, “Development-Incomplete image”, Paragraph 0071-0073),

wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Hayashi, Fig. 8, Paragraph 0071, the first image data is a live view.).
However, Hayashi does not teach a non-text mark, the non-text mark not associated with any displayed text nor the first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Tokunaga, Tokunaga teaches output a second instruction (Tokunaga, Fig. 3, Control from the Controller 130 and Image processor 122 to the LCD monitor to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of an image capture process and not associated with any displayed text (Tokunaga, Fig. 5A, progress bar 602, Paragraph 0072).
These arts are analogous since they are both relate to displaying indicators on a through image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hayashi with the indicator as seen in Tokunaga to show a progress of the processing.

In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hayashi and Tokunaga with the method of using a low-resolution preview image and a high-resolution captured image and separate processing (including two ISPs) as seen in Choi to reduce the amount of processing required for the preview image and so that power consumption may be decreased, and since time-division processing is not performed on images having different resolution, easiness of an image processing control may be improved (Choi, Paragraph 0052).
Claims 18 and 19 are rejected for the same reasons as claim 1.



Regarding claim 17, the combination of Hayashi, Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the processing unit records, in a recording medium (Hayashi, Fig. 1, Storage Section 3, Paragraph 0036 and 0080), the second data temporarily stored in a storage unit (Hayashi, Fig. 1, Buffer Memory 3B, Paragraph 0031) when the first instruction is received (Hayashi, Fig. 8, Paragraph 0071, Fig. 10, Block C15, Paragraph 0081).

Regarding claim 22, the combination of Hayashi, Tokunaga and Choi teaches control apparatus according to claim 1 (see claim 1 analysis), wherein the data is data of a single non-panoramic still image (Hayashi, Fig. 3, Block A14, Paragraph 0042), wherein the non-text mark is superimposed on a portion of the through image, and wherein the portion of the through image is less than an entirety of the through image (Tokunaga, Fig. 5A, Hayashi, Fig. 8).

Claim(s) 1, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0273573 A1) in view of Lee et al. (US 2015/0194186 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 1, Sato teaches a control apparatus (Sato, fig. 1) comprising: 

perform a still image capture process (Sato, Figs. 2 and 4-5, Paragraph 0062, The process of Sato is considered to be a still image capture process since the process allows for a still image to be captured.) by processing data based on pixel signals output from a plurality of pixels (Sato, Fig. 1, CCD 180, Paragraph 0027, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion)
receive a first instruction to perform the still image capture process (Sato, Fig. 2, Block S110, Paragraph 0048), and 
output a second instruction (Sato, Fig. 1, Control from the Controller 210 to the liquid crystal monitor 270 to display the non-text mark and through image is the second instruction) to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text (Sato, Fig. 8, moving image recording display icon 330 and still image recording display icon 340, Paragraph 0080); and 
a display control unit (Sato, Fig. 1, liquid crystal monitor 270) configured to 
control a display unit to display an image based on the data processed by the processing unit (Sato, Paragraph 0039), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Sato, Fig. 8, Paragraph 0080).
However, Sato does not explicitly state controlling the display unit to display a through image based on the data processed by the processing unit and does not teach wherein, to process the data based on the pixel signals output from the plurality of 
In reference to Lee et al. (hereafter referred as Lee), Lee teaches controlling the display unit to display a through image based on the data processed by the processing unit (Lee, Figs. 5-6, Paragraph 0105);
wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data, the first data being based on the pixel signals output from the plurality of pixels (Lee, Fig. 6, Steps S601-S602, Paragraph 0105), and 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Lee, Fig. 6, Steps S601-S602, Paragraph 0105).
These arts are analogous since they are since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Sato with the explicit teaching of providing a through image as seen in Lee to allow the user 
However, the combination of Sato and Lee does not teach the processing unit is further configured to process first data transmitted at a first data density and second data transmitted at a second data density different from the first data density, the second data being based on the pixel signals output from the plurality of pixels.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraphs 0051 and 0060) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055 and 0060, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Sato and Lee with the method of using a low-resolution preview images and a high-resolution captured images (Choi, Paragraph 0060) and separate processing (including two ISPs) as seen in Choi to reduce the amount of processing required for the preview image and so that power consumption may be decreased, and since time-division processing is not 
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 15, the combination of Sato, Lee and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein, in a continuous imaging mode that continuously captures a plurality of images, the non-text mark is displayed at a start and an end of continuous imaging (Sato, Figs. 2, 4-5 and 8, Paragraphs 0048-0051, Sato teaches a continuous imaging mode and the non-text mark is displayed continuously.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0273573 A1) in view of Lee et al. (US 2015/0194186 A1) in view of Choi et al. (US 2015/0237280 A1) in view of Toyoda (US 2011/0176028 A1).

Regarding claim 13, the combination of Sato, Lee and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time longer than a single image frame (Sato, Fig. 8, Paragraph 0080). 
 However, the combination of Sato, Lee and Choi does not teach wherein the non-text mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time.

These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Sato, Lee and Choi with the teaching of using various exposure times and frame rates for video capture as seen in Toyoda to ensure proper exposure of the video image. Therefore, the claim limitation “wherein the mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time” is met since during a video capture with an exposure time is shorter than a predetermined time, the mark would be displayed for the entire video capture.

Allowable Subject Matter
Claims 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 21, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“output a second instruction to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text; and a display control unit configured to control a display unit to display a through image based on the data processed by the processing unit, and control the display unit to display the non-text 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita (US 2007/0046795 A1): Teaches CMOS and CCD image sensors use a plurality of pixels to create and image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WESLEY J CHIU/Examiner, Art Unit 2698   


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698